Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 SCHEDULE 13D/A (RULE 13d-101) INFORMATION TO BE INCLUDED IN STATEMENTS FILED PURSUANT TO RULE 13d-1(a) AND AMENDMENTS THERETO FILED PURSUANT TO RULE 13d-2(a) (Amendment No. 21)* Endesa, S.A. (Name of Issuer) American Depositary Shares, each representing the right to receive one ordinary share, nominal value 1.20 each Ordinary Shares, nominal value 1.20 each (Title of Class of Securities) 00029274F1 (CUSIP Number) Acciona, S.A. Avenida de Europa, 18 Empresarial La Moraleja, Alcobendas Madrid, Spain 28108 Attention: Jorge Vega-Penichet +34 91 663 2850 Copy to: Wachtell, Lipton, Rosen & Katz 51 West 52 nd Street New York, New York 10019 Attention: Adam O. Emmerich (212) 403-1000 (Name, Address and Telephone Number of Person Authorized to Receive Notices and Communications) June 7, 2007 (Date of Event which Requires Filing of this Statement) If the filing person has previously filed a statement on Schedule 13G to report the acquisition that is the subject of this Schedule 13D, and is filing this schedule because of Rule 13d-1(e), 13d-1(f) or 13d-1(g), check the following box ¨ NOTE: Schedules filed in paper format shall include a signed original and five copies of the schedule, including all exhibits. See Rule 13d-7 for other parties to whom copies are to be sent. * The remainder of this cover page shall be filled out for a reporting persons initial filing on this form with respect to the subject class of securities, and for any subsequent amendment containing information which would alter disclosures provided in a prior cover page. The information required on the remainder of this cover page shall not be deemed to be filed for the purpose of Section 18 of the Securities Exchange Act of 1934, as amended (the Act), or otherwise subject to the liabilities of that section of the Act but shall be subject to all other provisions of the Act (however, see the Notes). SCHEDULE 13D CUSIP NO. 00029274F1 1 NAMES OF REPORTING PERSONS I.R.S. IDENTIFICATION NOS. OF ABOVE PERSONS Acciona, S.A. 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (See Instructions) (a) x * (b) ¨ * Acciona, S.A. (Acciona), which holds 10,964,099 ordinary shares, nominal value 1.20 each, of Endesa, S.A. (each, a Share), and Finanzas Dos, S.A. (Finanzas), which holds 211,750,424 Shares and is a wholly owned subsidiary of Acciona, are members of a group and have jointly filed this statement on Schedule 13D. Acciona and Finanzas also may be deemed to be part of a group with ENEL Società per Azioni and Enel Energy Europe Società Responsabilità Limitata (together, ENEL) as a result of the Cooperation Agreement described in Item 4 of this Schedule 13D. In addition, Acciona and Finanzas and ENEL may be deemed to be part of a group with E.ON Aktiengesellschaft (E.ON) as a result of the Settlement Agreement described in Item 4 of this Schedule 13D. However, neither the filing of this statement on Schedule 13D nor any of its contents shall be deemed to constitute an admission by Acciona or Finanzas that it is the beneficial owner of any Shares held by ENEL or E.ON for purposes of Section 13(d) of the U.S. Securities Exchange Act of 1934, as amended (the Exchange Act), and Acciona and Finanzas expressly disclaim such beneficial ownership. 3 SEC USE ONLY 4 SOURCE OF FUNDS (See Instructions) BK, WC 5 CHECK BOX IF DISCLOSURE OF LEGAL PROCEEDINGS IS REQUIRED PURSUANT TO ITEMS 2(d) OR 2(e) ¨ 6 CITIZENSHIP OR PLACE OF ORGANIZATION Kingdom of Spain 7 SOLE VOTING POWER 10,964,099 8 SHARED VOTING POWER 211,750,424** ** Does not include 264,401,597 Shares that are or may be deemed to be beneficially owned by ENEL, as reported in the Statement on Schedule 13D filed by ENEL (as amended, the ENEL Schedule 13D). Also does not include 105,076,259 Shares owned by Caja de Ahorros y Monte de NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH Piedad de Madrid, Caja Madrid (Caja Madrid), as described in the Statement on Schedule 13D filed by Caja Madrid, or any Shares owned by E.ON. Neither the filing of this statement on Schedule 13D nor any of its contents shall be deemed to constitute an admission by Acciona or Finanzas that it is the beneficial owner of any Shares held by ENEL, E.ON or Caja Madrid for purposes of Section 13(d) of the Exchange Act, and Acciona and Finanzas expressly disclaim such beneficial ownership. 9 SOLE DISPOSITIVE POWER 10,964,099 10 SHARED DISPOSITIVE POWER 211,750,424*** *** Does not include 264,401,597 Shares that are or may be deemed to be beneficially owned by ENEL, as reported by in the ENEL Schedule 13D. Also does not include 105,076,259 Shares owned by Caja Madrid, as described in the Statement on Schedule 13D filed by Caja Madrid, or any Shares owned by E.ON. -2- Neither the filing of this statement on Schedule 13D nor any of its contents shall be deemed to constitute an admission by Acciona or Finanzas that it is the beneficial owner of any Shares held by ENEL, E.ON or Caja Madrid for purposes of Section 13(d) of the Exchange Act, and Acciona and Finanzas expressly disclaim such beneficial ownership. 11 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 222,714,523**** **** Does not include 264,401,597 Shares that are or may be deemed to be beneficially owned by ENEL, as reported in the ENEL Schedule 13D. Also does not include 105,076,259 Shares owned by Caja Madrid, as described in the Statement on Schedule 13D filed by Caja Madrid, or any Shares owned by E.ON. Neither the filing of this statement on Schedule 13D nor any of its contents shall be deemed to constitute an admission by Acciona or Finanzas that it is the beneficial owner of any Shares held by ENEL, E.ON or Caja Madrid for purposes of Section 13(d) of the Exchange Act, and Acciona and Finanzas expressly disclaim such beneficial ownership. 12 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (11) EXCLUDES CERTAIN SHARES (See Instructions)x 13 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (11) 21.0%***** ***** Based on 1,058,752,117 Shares outstanding as reported in the CNMV  Comisión Nacional del Mercado de Valores website. The percentage shown does not include 264,401,597 Shares that are or may be deemed to be beneficially owned by ENEL, as reported in the ENEL Schedule 13D, amounting in the aggregate to 24.97% of the Shares outstanding The percentage shown also does not include 105,076,259 Shares owned by Caja Madrid, as described in the Statement on Schedule 13D filed by Caja Madrid, or any Shares owned by E.ON. Neither the filing of this statement on Schedule 13D nor any of its contents shall be deemed to constitute an admission by Acciona or Finanzas that it is the beneficial owner of any Shares held by ENEL, E.ON or Caja Madrid for purposes of Section 13(d) of the Exchange Act, and Acciona and Finanzas expressly disclaim such beneficial ownership. 14 TYPE OF REPORTING PERSON (See Instructions) CO -3- SCHEDULE 13D CUSIP NO. 00029274F1 1 NAMES OF REPORTING PERSONS I.R.S. IDENTIFICATION NOS. OF ABOVE PERSONS Finanzas Dos, S.A. 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (See Instructions) (a) x * (b) ¨ * Acciona, which holds 10,964,099 Shares, and Finanzas, which holds 211,750,424 Shares and is a wholly owned subsidiary of Acciona, are members of a group. Acciona and Finanzas may be deemed to be part of a group with ENEL as a result of the Cooperation Agreement described in Item 4 of this Schedule 13D. In addition, Acciona and Finanzas and ENEL may be deemed to be part of a group with E.ON as a result of the Settlement Agreement described in Item 4 of this Schedule 13D. However, neither the filing of this statement on Schedule 13D nor any of its contents shall be deemed to constitute an admission by Acciona or Finanzas that it is the beneficial owner of any Shares held by ENEL or E.ON for purposes of Section 13(d) of the Exchange Act, and Acciona and Finanzas expressly disclaim such beneficial ownership. 3 SEC USE ONLY 4 SOURCE OF FUNDS (See Instructions) BK, AF 5 CHECK BOX IF DISCLOSURE OF LEGAL PROCEEDINGS IS REQUIRED PURSUANT TO ITEMS 2(d) OR 2(e) ¨ 6 CITIZENSHIP OR PLACE OF ORGANIZATION Kingdom of Spain 7 SOLE VOTING POWER -0- 8 SHARED VOTING POWER 211,750,424** ** Does not include 264,401,597 Shares that are or may be deemed to be beneficially owned by ENEL, as reported in the Statement on Schedule 13D filed by ENEL (as amended, the ENEL Schedule 13D) Also does not include 105,076,259 Shares owned by Caja Madrid, as described in the Statement on Schedule 13D filed by Caja Madrid, or any Shares owned by E.ON. NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH Neither the filing of this statement on Schedule 13D nor any of its contents shall be deemed to constitute an admission by Acciona or Finanzas that it is the beneficial owner of any Shares held by ENEL, E.ON or Caja Madrid for purposes of Section 13(d) of the Exchange Act, and Acciona and Finanzas expressly disclaim such beneficial ownership. 9 SOLE DISPOSITIVE POWER -0- 10 SHARED DISPOSITIVE POWER 211,750,424*** *** Does not include 264,401,597 Shares that are or may be deemed to be beneficially owned by ENEL, as reported by in the ENEL Schedule 13D.Also does not include 105,076,259 Shares owned by Caja Madrid, as described in the Statement on Schedule 13D filed by Caja Madrid, or any Shares owned by E.ON. Neither the filing of this statement on Schedule 13D nor any of its contents shall be deemed to constitute an admission by Acciona or Finanzas that it is the beneficial owner of any Shares held by ENEL, E.ON or Caja Madrid for purposes of Section 13(d) of the Exchange Act, and Acciona and -4- Finanzas expressly disclaim such beneficial ownership. 11 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 211,750,424**** **** Does not include 264,401,597 Shares that are or may be deemed to be beneficially owned by ENEL, as reported in the ENEL Schedule 13D.Also does not include 105,076,259 Shares owned by Caja Madrid, as described in the Statement on Schedule 13D filed by Caja Madrid, or any Shares owned by E.ON. Neither the filing of this statement on Schedule 13D nor any of its contents shall be deemed to constitute an admission by Acciona or Finanzas that it is the beneficial owner of any Shares held by ENEL, E.ON or Caja Madrid for purposes of Section 13(d) of the Exchange Act, and Acciona and Finanzas expressly disclaim such beneficial ownership. 12 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (11) EXCLUDES CERTAIN SHARES (See Instructions) x 13 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (11) 20.0%***** ***** Based on 1,058,752,117 Shares outstanding as reported in the CNMV  Comisión Nacional del Mercado de Valores website. The percentage shown does not include 264,401,597 Shares that are or may be deemed to be beneficially owned by ENEL, as reported in the ENEL Schedule 13D, amounting in the aggregate to 24.97% The percentage shown also does not include 105,076,259 Shares owned by Caja Madrid, as described in the Statement on Schedule 13D filed by Caja Madrid, or any Shares owned by E.ON. Neither the filing of this statement on Schedule 13D nor any of its contents shall be deemed to constitute an admission by Acciona or Finanzas that it is the beneficial owner of any Shares held by ENEL, E.ON or Caja Madrid for purposes of Section 13(d) of the Exchange Act, and Acciona and Finanzas expressly disclaim such beneficial ownership. 14 TYPE OF REPORTING PERSON (See Instructions) CO -5- This Amendment No. 21 (Amendment No. 21) amends and supplements the statement on Schedule 13D (as previously amended from time to time, the Schedule 13D) filed by Acciona, S.A. (Acciona) and Finanzas Dos, S.A. (Finanzas and together with Acciona, the Reporting Persons), pursuant to a Joint Filing Agreement filed with the original Schedule 13D on October 5, 2006, with respect to the ordinary shares, nominal value 1.20 each (a Share), and the American Depositary Shares (the ADSs), each representing the right to receive one Share of Endesa, S.A. (Endesa or the Issuer). Capitalized terms used and not defined in this Amendment No. 21 have the meanings set forth in the Schedule 13D. Except as specifically provided herein, this Amendment No. 21 does not modify any of the information previously reported in the Schedule 13D. Item 5. Interest in Securities of the Issuer. Item 5 is hereby amended to add the following supplemental information: In an amendment to a Schedule 13D filed with the U.S. Securities and Exchange Commission on June 7, 2007, Enel reported that it requested that certain share swap transactions that it had entered into with UBS Limited and Mediobanca be terminated, and, as a result, it may be deemed to beneficially own an additional 158,601,597 Shares. As previously disclosed, by virtue of the Cooperation Agreement and/or the Settlement Agreement, the Reporting Persons may be deemed to have become members of a group with Enel and E.ON with respect to the Shares and/or ADSs that are or may be deemed to be currently beneficially owned by Enel and E.ON and thus may be deemed to beneficially own any Shares and/or ADSs that are or may be currently beneficially owned by Enel and E.ON. This Amendment No. 21 is therefore being filed for the purpose of disclosing the additional Shares that Enel reported as being beneficially owned by Enel as a result of the termination of its share swap arrangement. However, neither the filing of this statement on Schedule 13D nor any of its contents shall be deemed to constitute an admission by Acciona or Finanzas that it is the beneficial owner of any Shares held by ENEL, E.ON or Caja Madrid for purposes of Section 13(d) of the Exchange Act, and Acciona and Finanzas expressly disclaim such beneficial ownership. Item 6. Contracts, Arrangements, Understandings or Relationships with Respect to Securities of the Issuer Item 6 is hereby amended to add the following supplemental information: Items 5 of this Amendment No. 21 are hereby incorporated herein by reference. -6- SIGNATURE After reasonable inquiry and to the best of my knowledge and belief, I certify that the information set forth in this statement is true, complete and correct. Dated: June 7, 2007 ACCIONA, S.A. By: /s/ Jorge Vega-Penichet Name: Jorge Vega-Penichet Title: Company Secretary FINANZAS DOS, S.A. By: /s/ Vicente Santamaria de Paredes Castillo Name: Vicente Santamaria de Paredes Castillo Title: Company Secretary -7- IMPORTANT INFORMATION This filing (including the exhibits to this filing) does not constitute an offer to sell or an offer to buy any securities or a solicitation of any vote or approval. Endesa, S.A. investors and security holders are urged to read the prospectus and U.S. tender offer statement from Enel S.p.A., Enel Energy Europe S.r.L., Acciona, S.A. and/or Finanzas Dos, S.A. regarding the proposed tender offer for Endesa securities when they become available, because they will contain important information. The prospectus and certain complementary documentation for the tender offer has been filed in Spain with the Comisión Nacional del Mercado de Valores (the CNMV) and is pending of authorisation upon which the prospectus will become publicly available. Likewise, if a tender offer is extended in the United States, a U.S. tender offer statement will be filed in the United States with the U.S. Securities and Exchange Commission (the SEC). Investors and security holders may obtain a free copy of the prospectus (when it is available) and its complementary documentation from Enel S.p.A., Acciona, S.A., Endesa, S.A. and the four Spanish Stock Exchanges. The prospectus will also be available on the websites of the CNMV ( www.cnmv.es ). Likewise, investors and security holders may obtain a free copy of the U.S. tender offer statement (when it is available) and other documents filed by Enel S.p.A., Enel Energy Europe S.r.L., Acciona, S.A. and Finanzas Dos, S.A. with the SEC on the SECs web site at www.sec.gov . The availability of the tender offer to Endesa, S.A. shareholders who are not resident in and citizens of Spain or the United States may be affected by the laws of the relevant jurisdictions in which they are located or of which they are citizens. Such persons should inform themselves of, and observe, any applicable legal or regulatory requirements of their jurisdictions. Enel S.p.A., Enel Energy Europe S.r.L., Acciona, S.A., Finanzas Dos, S.A., their affiliates and their agents may purchase or arrange to purchase securities of Endesa, S.A. outside of any tender offer they may make for such securities, but only if permitted to do so by the laws and regulations of Spain (including receipt of approval by the CNMV of any such purchase or arrangement to purchase, if required by such laws and regulations). In connection with any such purchase or arrangement to purchase, Enel S.p.A., Enel Energy Europe S.r.L., Acciona, S.A. and Finanzas Dos, S.A. will disseminate information regarding any such purchase or arrangement to purchase by filing a current report ( Hecho Relevante ) with the CNMV, an English translation of which will be filed with the SEC and Enel S.p.A., Enel Energy Europe S.r.L., Acciona, S.A., Finanzas Dos, S.A., their affiliates and their agents will rely on, and comply with the other conditions of, the class exemptive relief from Rule 14e-5 under the U.S. Securities Exchange Act of 1934, as amended, granted by the SEC on March 2, 2007. In addition, Enel S.p.A., Enel Energy Europe S.r.L., Acciona, S.A., Finanzas Dos, S.A., their affiliates and their agents may enter into agreements (including hedging transactions) with respect to securities of Endesa, S.A. if permitted to do so by the laws and regulations of Spain (including receipt of approval by the CNMV of any such agreements, if required by such laws and regulations). FORWARD-LOOKING STATEMENTS This filing may contain forward-looking statements. Forward-looking statements may be identified by words such as expects, anticipates, intends, plans, believes, seeks, estimates, will or words of similar meaning and include, but are not limited to, statements about the expected future business of Acciona, S.A. or Endesa, S.A. resulting from and following the proposed transaction. These statements are based on the current expectations of Finanzas Dos, S.A. or Acciona, S.A.s management, and are inherently subject to uncertainties and changes in circumstances. Among the factors that could cause actual results to differ materially from those described in the forward-looking statements are factors relating to satisfaction of the conditions to the proposed transaction, and changes in global, political, economic, business, competitive, market and regulatory forces. Acciona, S.A. and Finanzas Dos, S.A. do not undertake any obligation to update the forward-looking statements to reflect actual results, or any change in events, conditions, assumptions or other factors. -8- INDEX OF EXHIBITS 10.1 English Translation of Bridge Credit Contract, dated September 26, 2006, between, Finanzas Dos, S.A. as guaranteed party, Acciona, S.A as guarantor, Banco Santander Central Hispano, S.A. as financing entity 10.2 English Translation of Bridge Credit Commitment, dated September 26, 2006, from Banco Santander Central Hispano, S.A. to Acciona, S.A 10.3 English Translation of Commitment Letter, dated September 26, 2006, from Banco Santander Central Hispano, S.A. to Acciona, S.A. and Finanzas Dos, S.A and related Term Sheets 10.4 International Swaps and Derivatives Association, Inc. Master Agreement, dated as of September 25, 2006, between Banco Santander Central Hispano, S.A. and Finanzas Dos, S.
